Notice of Pre-AIA  or AIA  Status
1.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
	Response to Amendment
2.	Applicant’s amendments filed 12/17/2021 regarding the title and claims are accepted and entered. In this amendment, claims 1, 4, 8-9, 14, 16-17, and 19 have been amended.
Response to Argument
3.	Applicant’s arguments filed on 12/17/2021 regarding the 101 rejection have been fully considered but they are not persuasive for the reason as stated below
(a). Applicant’s arguments regarding Finjan Inc. v. Blue Coat System, Inc. in page 9 that "one or more data-driven scale factors, ‘like the "security profile’ of Finian, enables generating a formation body wave slowness by performing a hybrid process based on the one or more data-driven scale factors and messy or noisy waveform data. 
In other words, the Applicant submits that the claimed features enable an improved processing of messy or noisy waveform data that would otherwise result in a dispersion curve with low accuracy.”
 
The Examiner respectfully disagrees. The Finjan claims focus on a method that generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated Finjan Inc. v. Blue Coat Systems, 879 F.3d 1299, 1304, 125 USPQ2d 1282, 1286 (Fed. Cir. 2018).
Unlike Finjan, the amended claims do not claim a computer software method that improves the functioning of a computer. Instead it claims a “generating one or more data-driven scale factors by applying a trained model the wave features, wherein the one or more data-driven scale factors balance a data driven process and model-based process, and generating a formation body wave slowness by performing a hybrid process based on the one or more data-driven scale factors” that qualifies as an ‘abstract idea’ for which computers are involved merely as a tool. See MPEP 2106.05(f).
Therefore, the above argument is not persuasive because it is not sufficient to show an improvement in computer-functionality.
 Further, in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed features enable an improved processing of messy or noisy waveform data that would otherwise result in a dispersion curve with low accuracy”) is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	c. The arguments regarding the prior art have been fully considered, but they are moot in view of new ground rejection as demonstrated more fully below.  
Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.
	Specifically, representative Claim 1 recites: measuring, by an acoustic logging tool within a borehole passing through a formation, an acoustic wave to generate waveform data of the acoustic wave; determining wave features from the waveform data; generating one or more data-driven scale factors by applying a trained model to the wave features, wherein the one or more data-driven scale factors balance a data-driven process and a model-based process; generating a formation body wave slowness by performing a hybrid process based on the one or more data-driven scale factors, wherein the hybrid process is a combination of the data-driven process and the model-based process; and outputting the formation body wave slowness to a user interface.  

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process, machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent bold font) above falls into the groupings of Mathematical Relationships/Calculations, such as determining wave features, generating data-driven scale factors, balance a data-driven process and a model-based process; generating a formation body wave slowness by performing a hybrid process. Thus, the step 2A – prong I is yes.   
Similar limitations comprise the abstract idea of Claim 14.  
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claims 1 and 14: the recitations of measuring, by an acoustic logging tool and an acoustic wave mere measure and collect data, which is performed by a conventional logging tool, is insignificantly extra-solution activity, see MPEP 2106.05(g); and outputting the formation body wave slowness to a user interface is performing the output step that recited at a high level of generality and merely automates the output step. Moreover, a processor and a memory are recited in claim 14 are generic computer components performed with generic functions.
The additional elements in the preamble of claim 1, “a method for processing a borehole wave modes” and claim 14, “a system for processing borehole wave modes” are not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment of field of use.  

However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-13 and 15-20 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.   
Claim Rejections - 35 USC § 112 
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claims 4 and 17, “training/train a model… to generate the trained model” lacks explicitly antecedent basis and indefinite. It is unclear “the trained model” is the same “a trained model” as cited in claims 1 and 14?  
	b.	The recitation in claims 1 and 14, (1) “generating a formation body wave slowness …, and (2) outputting the formation body wave slowness to a user interface” is indefinite.  It is unclear whether (2) is from (1) OR by estimating formation body wave slowness and target dispersion as a result from hybrid processing? (see spec. para 0045, figure 6 step 612). 
	Dependent claims are rejected for the same reason as respective parent claim.

8.       The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


9.	Claims 8-9 and 19 are rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation in claims 8 and 19, “wherein the hybrid process comprises performing two or more of a fully modeling-based process, a fully data-driven process, 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
	Dependent claim 9 is rejected for the same reason as its respective parent claim.
 Statements of § 102 and 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 
11.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Plona et al (US patent 7,643,374) in view of Dupont et al, hereinafter Dupont (US 2018/0335538 – of record). 
As per Claims 1 and 14, Plona teaches a method and a system (figure 25) for processing borehole wave modes, comprising: 
measuring, by an acoustic logging tool (col 4 lines 27-30) within a borehole passing through a formation (col 1 lines 30-31 and 44-45), an acoustic wave to determine waveform data of the acoustic wave (Fig 4F, step 411, col 8 lines 46-47); 
determining wave features from the waveform data (depth “wave feature”, see col 3 lines 8-11)
generating one or more data-driven scale factors to the wave features (slowness frequency analysis “SFA” for different modes of a wireline sonic tool considered “data-driven scale factors”, see col 4 lines 29-30, col 2 lines 50-54, col 10 lines 26-32), wherein the one or more data-driven scale factors balance a data driven process and a model-based process (a slowness-time-Coherence STC “semblance”, see col 2 lines 20-30, col 6 line 45 to col 7 line 19. STC method considered “model-based process” as it is a standard processing technique used in sonic processing); 
generating a formation body wave slowness by performing a hybrid process based on the one or more data-driven scale factors (SFA considered “hybrid process”), wherein the hybrid process is a combination of the data-driven process and the model-based process (col 4 lines 15-18, col 6 line 45 to col 7 line 19); and
outputting the formation body wave slowness to a user interface (col 3 lines 11-13, col 7 lines 19-22, col 13 lines 40-43).
Plona does not teach applying a train model to the wave features. Dupont teaches applying a train model to the wave features (decline curve considered “wave ML regression models considered “train models”, see paras 0068, 0059). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Plona to apply a train model to wave features as taught by Dupont that would enhance the system in predicting production based on trained model and data modelling (Dupont, [0073]).
As per Claims 2 and 15, Plona in view of Dupont teaches the method and system of claims 1 and 14, Plona further teaches comprising: determining formation characteristics of a borehole environment (borehole fluid slowness, col 10 line 65, borehole size changes, col 15 line 18); and modeling a fluid-filled borehole based on the determined formation characteristics of the borehole environment (col 10 line 60 to col 11 line 2).  
As per Claim 3, Plona in view of Dupont teaches the method of claim 1, Plona further teaches comprising calculating one of a semblance value of target waves, an effective data length in frequency and a minimum effective frequency (col 2 lines 1-10 and 31-40).
As per Claim 4, Plona in view of Dupont teaches the method of claim 1, Plona does not further teach training a model with synthetic data to generate a model to generate the trained model; and applying the trained model to field data. Plona does not teach training and applying the data the data to filed data. Dupont teaches training the data (Fig 5, 516 train model, input data to model 512 for training, paras 0031, 0033, 0060); and applying the trained model to field data (Fig 5, input data to trained model 524). It would have been obvious to one ordinary skill in the art before the effective filing 
As per Claim 5, Plona in view of Dupont teaches the method of claim 4, Plona further comprise: generating the synthetic data, wherein the synthetic data includes waveform data (col 1 lines 34-37, col 2 lines 50-52); adding noise to the generated synthetic data (col 15 lines 51-56); determining wave features of the synthetic waveform data (col 10 lines 1-7, col 12 lines 9-31); determining data-driven scales by inverting the wave features of the synthetic waveform data (col 7 lines 26-37), and testing the model with the wave features of the synthetic waveform data and the data-driven scales (different depth curves, see Figs 13-14). Plona does not teach training the model with the features. Dupont teaches training the model with the features (Fig 5, 516, 524 training data). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Plona to implement a train model as taught by Dupont that would enhance the system in predicting production based on trained model and data modelling (Dupont, [0073]).
As per Claim 6, Plona in view of Dupont teaches the method of claim 2, Plona further teaches comprising calculating one of a full waveform response of the modeled fluid-filled borehole environment, an Airy-phase frequency, and a cut-off frequency (col 10 lines 62-67).
As per Claims 7 and 18, Plona in view of Dupont teaches the method and system of claims 1 and 14, Plona further teaches comprising: determining data-driven scale parameters from different wave features by comparing wave features generated 
As per Claim 8, Plona in view of Dupont teaches the method of claim 1, Plona further teaches wherein the hybrid process comprises performing two or more of a fully modeling-based process (STC method), a fully data-driven process (SFA method), and a limited data-driven process (col 10 lines 60-66).  
As per Claim 9, Plona in view of Dupont teaches the method of claim 8, Plona further teaches wherein the limited data-driven process comprises: generating a set of parameter ranges of the data-driven process from the one or more data-driven scale factors (col 6 lines 51-52, col 7 line 65 to col 8 line 1, col 14 lines 42-51); and performing an inversion processing comprising limiting adjustable parameters in a fixed range (col 1 lines 49-61, col 7 lines 26-35). 
As per Claim 10, Plona in view of Dupont teaches the method of claim 1, Plona further teaches comprising generating a visualization of one of a waveform of the received acoustic wave (col 2 lines 61-65, col 7 lines 1-6), a time-domain semblance map, a misfit, and a fitting quality of the curve (col 9 lines 1-8, col 10 lines 50-53).  
As per Claim 11, Plona in view of Dupont teaches the method of claim 1, Plona further teaches comprising adjusting a downhole operational parameter based at least in part on the formation body wave slowness (col 6 lines 25-28, col 14 lines 38-41).  
As per Claim 12, Plona in view of Dupont teaches the method of claim 11, Plona further teaches wherein the operational parameter comprises one of a drilling 
As per Claim 13, Plona in view of Dupont teaches the method of claim 1, Plona further teaches comprising determining a formation characteristic based on the formation body wave slowness (col 1 lines 20-28 and 52-67, col 2 lines 1-6).
As per Claim 16, Plona in view of Dupont teaches the system of claim 14, Plona further teaches wherein the memory further comprises instructions which, when executed, cause the processor to: calculate one of a semblance value of target waves, an effective data length in frequency, and a minimum effective frequency (col 2 lines 1-10 and 31-40), a full waveform response of a modeled fluid-filled borehole environment, an Airy-phase frequency, and a cut-off frequency (col 10 lines 62-67).  
As per Claim 17, Plona in view of Dupont teaches the system of claim 14, wherein the memory further comprises instructions which, when executed, cause the processor to: generate synthetic data including waveform data (col 1 lines 34-37, col 2 lines 50-52); add noise to the generated synthetic data (col 15 lines 51-56); determine wave features of the synthetic waveform data (see Figs 13-14, col 2 lines 25-30; 2018-IPM-102203 Ul USdetermine data-driven scales by inverting the wave features of the synthetic waveform data ( col 7 lines 33-50, col 12 lines 12-23), Plona does not teach train a model with the wave features of the synthetic waveform data and the data-driven scales to generate the trained model; and apply the trained model to field data. Dupont teaches training the data (Fig 5, 516 train model, input data to model 512 for training, paras 0031, 0033, 0060); and applying the trained model to field data (Fig 5, input data to trained model 524). It would have been obvious to one ordinary skill in the art before the effective filing 
As per Claim 19, Plona in view of Dupont teaches the system of claim 14, Plona further teaches wherein the hybrid processing comprises performing two or more of a full modeling-based processing (STC method), a fully data-driven process (SFA method), and a limited data-driven process (col 10 lines 60-66), and wherein the memory further comprises instructions which, when executed, cause the processor to: generating a set of parameter ranges of the data-driven processing from the one or more data-driven scale factors (col 6 lines 51-52, col 7 line 65 to col 8 line 1, col 14 lines 42-51); and performing an inversion processing comprising limiting adjustable parameters in a fixed range (col 1 lines 49-61, col 7 lines 26-35).  
As per Claim 20, Plona in view of Dupont teaches the system of claim 14, wherein the memory further comprises instructions which, when executed, cause the processor to: adjust a downhole operational parameter based at least in part on the formation body slowness (col 6 lines 25-28, col 14 lines 38-41), the operational parameter comprising one of a drilling parameter, a logging parameter, a completion parameter, and a production parameter (col 1 lines 18-22 and 52-67); and determining a formation characteristic based on the formation body wave slowness (col 1 lines 20-28 and 52-67, col 2 lines 1-6). 
Conclusion
13.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of 

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

 /LYNDA DINH/
 Examiner, Art Unit 2865 


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863